Citation Nr: 0825128	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-13 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.	Entitlement to service connection for hypertension, 
claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 15, 1974 to May 
7, 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in April 2008.  A copy 
of the transcript of that hearing has been associated with 
the record on appeal.


In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder.  
This claim requires additional development and is the subject 
of the remand portion of this decision.  The claim of 
entitlement to service connection for hypertension is 
inextricable intertwined with the claim for a psychiatric 
disability and is also remanded. These claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for depression and anxiety was denied 
by the RO in a July 1974 rating decision.  The veteran was 
notified of this action and of his appellate rights, but did 
not appeal.

2.  Since the July 1974 decision denying service connection 
for anxiety and depression, the additional evidence, not 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1974 rating decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for anxiety and depression 
was previously denied by the RO in a rating decision dated in 
July 1974.  Service connection was denied because there was 
no evidence of that the veteran suffered from a psychiatric 
disability that was related to service.  Decisions of the RO 
are final, if not appealed.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); currently, 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007),
and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the July 1974 decision 
included the service treatment records that showed that the 
veteran was found wandering around the street crying and 
depressed.  He was sent for evaluation at the mental health 
clinic at which time psychological testing indicated 
withdrawal and dissociation, confusion, and an inability to 
concentrate.  The evaluation indicated significant 
psychopathology and the possibility of decompensation such 
that further training was contraindicated.  Administrative 
separation was recommended.  Service records shows that the 
veteran was discharged as being socially and emotionally 
unsuited for military service.  

Evidence submitted in connection with the veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder includes two statements, dated 
in 2006 and 2008, from a VA physician who indicates that he 
had treated the veteran for several years.  In the second 
statement, dated in March 2008, the physician indicated that 
the veteran's discharge, without explanation, had colored his 
whole life.  He believed that the events of the veteran's 
service had made an impact on his ability to work and 
maintain relationships.  He stated that it was likely that 
the veteran had a paranoid personality disorder, but that the 
experiences in the service only made it worse and seemed to 
have added a post-traumatic stress disorder, anxiety and 
depression.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the March 2008 statement from the VA 
physician constitutes new and material evidence such that the 
claim may be reopened.  To this extent, the appeal is 
granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2006).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for an acquired 
psychiatric disorder is being reopened, the merits of that 
issue must be addressed.  Before proceeding to the merits, 
further development is necessary, which will be addressed in 
the Remand portion of this decision.  

ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for an 
acquired psychiatric disorder is granted.  


REMAND

Having decided that the claim is reopened, it must now be 
afforded de novo review.  The March 2008 statement, as well 
as the VA outpatient treatment records that have been 
reviewed, indicate some question regarding the precise nature 
of the veteran's psychiatric disorder.  It also deviates from 
the results of the VA examination dated in June 1974.  Where 
there is a wide diversity of medical opinion, an additional 
examination should be performed.  Cousino v. Derwinski, 1 
Vet. App. 536 (1991).  Under these circumstances the matter 
must be remanded for additional development.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the VA's 
duty to obtain a VA examination where the evidence indicates 
that the claimed disability may be associated with inservice 
problems, see 38 C.F.R. § 3.159(c)(4) and McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion. See also 38 
U.S.C.A. § 5103A.

The veteran's claim for service connection for hypertension 
is inextricably intertwined with his claim for an acquired 
psychiatric disorder, because he has claimed that his 
hypertension is secondary to his psychiatric disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo a psychiatric 
examination with a psychiatrist who has 
not previously treated the veteran.  The 
examiner should be requested to ascertain 
the precise nature of any psychiatric 
disability(ies).  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or more) that the 
veteran has an acquired psychiatric 
disorder and, if so, whether it was 
incurred in or aggravated by the short 
period of active duty that the veteran 
served in 1974.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should review the veteran's service 
medical records, the report of examination 
in June 1974 and the June 2006 and March 
2008 medical statements.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  If entitlement to service connection for 
an acquired psychiatric examination is 
granted, then the veteran should be provided 
an examination to determine if he has 
hypertension, and if so to provide an opinion 
as to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's hypertension is caused by or 
aggravated by his psychiatric disability.  
The examiner should review the entire claims 
folder and should provide a complete 
rationale for all conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


